           Case 1:21-cv-04481-VEC Document 10 Filed 09/15/21 USDC         Page 1SDNY
                                                                                 of 2
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
                                                                         DOC #:
UNITED STATES DISTRICT COURT                                             DATE FILED: 09/15/2021
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
 BRAULIO THORNE, ON BEHALF OF                                   :
 HIMSELF AND ALL OTHER PERSONS                                  :
 SIMILARLY SITUATED,                                            :
                                                                : 21-CV-4481 (VEC)
                                              Plaintiff,        :
                            -against-                           :     ORDER
                                                                :
 EKA’S FLOWERS INC.,                                            :
                                              Defendant. :
 -------------------------------------------------------------- X


VALERIE CAPRONI, United States District Judge:

       WHEREAS on September 10, 2021, Plaintiff’s counsel requested that the initial pretrial

conference in this matter, scheduled for September 17, 2021, be adjourned, see Letter, Dkt. 8;

       WHEREAS on September 10, 2021, the Court denied Plaintiff’s request and required that

Plaintiff serve the Court’s endorsement on Defendant and file proof of service by no later than

Tuesday, September 14, 2021, see Endorsement, Dkt. 9; and

       WHEREAS no proof of service has been filed;

       IT IS HEREBY ORDERED that by no later than Thursday, September 16, 2021 at

12:00 P.M., Plaintiff must serve a copy of the Court’s endorsement at docket entry 9 on

Defendant and file proof of service on the docket.

       IT IS FURTHER ORDERED that at the initial pretrial conference, currently scheduled

for Friday, September 17, 2021 at 10:30 A.M., Plaintiff’s counsel must be prepared to show

cause why sanctions should not be imposed for failure to comply with a Court order. For the

conference dial in information, the parties should consult the Court’s endorsement at docket

entry 9.
       Case 1:21-cv-04481-VEC Document 10 Filed 09/15/21 Page 2 of 2




SO ORDERED.
                                           ________________________
Date: September 15, 2021                      VALERIE CAPRONI
      New York, New York                    United States District Judge




                                     2
